490 P.2d 1056 (1971)
Richard Allen MARSHALL, Appellant,
v.
The STATE of Nevada, Respondent.
No. 6505.
Supreme Court of Nevada.
November 22, 1971.
Robert G. Legakes, Public Defender, and Thomas D. Beatty, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy Woofter, Dist. Atty., and Charles L. Garner, Chief Deputy Dist. Atty. for Appeals, Las Vegas, for respondent.

OPINION
PER CURIAM:
Marshall, appellant-defendant, was tried before a jury and found guilty of burglary, a violation of NRS 205.060. Appellant asserts on appeal that there was insufficient evidence adduced at his trial to support his conviction. It is a long established rule of this court that upon appeal we must sustain a conviction if the record contains substantial evidence to support the conviction. We have reviewed the record and find therein substantial evidence to support the appellant's conviction and prove each and every element of the crime with which he was charged. Collins v. State, 87 Nev. 436, 488 P.2d 544 (1971); Graham v. State, 86 Nev. 290, 467 P.2d 1016 (1970); McGuire v. State, 86 Nev. 262, 468 P.2d 12 (1970); Cross v. State, 85 Nev. 580, 460 P.2d 151 (1969).
We have reviewed and considered the other assertion of error and find it to be without merit.
The judgment of conviction is affirmed.